Mahoney, P. J. (dissenting).
In my view, respondent has the authority to terminate tracts of land from the benefits of RPTL 480. It is clear that, with regard to exemptions granted pursuant to RPTL 480-a, the authority to make the initial determination as to eligibility rests with DEC (see, Matter of Clove Dev. Corp. v Frey, 63 NY2d 181). Likewise, under RPTL 480, DEC has the authority to make the initial determination of eligibility (RPTL 480 [4]). However, at issue here is not an initial determination of eligibility, but a determination of continued eligibility after an alleged cutting of timber. Thus, *238this case is unlike Clove where, in effect, the local assessor was reviewing DEC’s initial determination of eligibility.
In Clove Dev. Corp. the Court of Appeals stated in dictum that under RPTL 480-a, the determination of continued eligibility, like the initial determination of eligibility, is for DEC (supra, at 189). However, while RPTL 480 and 480-a are similar in purpose, they contain different provisions. RPTL 480-a grants DEC the authority to monitor the operation of a tract and to revoke the certificate of approval, while the local assessor’s role is limited to determining whether the owner satisfies certain of the statute’s procedural requirements. Both statutes require the owner to give notice of cutting on an eligible tract, but while RPTL 480-a requires that such notice be given to DEC and the county involved, RPTL 480 requires that such notice be given to the local assessor. Also, while RPTL 480-a provides that improper cutting results in revocation of the certificate of approval, a matter for DEC, under RPTL 480 improper cutting requires a change in assessment, a matter generally within the discretion of the local assessor, without regard to the certificate of approval. Finally, while RPTL 480-a provides that the exemption "shall continue * * * so long as the certification of the eligible tract shall not be revoked by [DEC]” (RPTL 480-a [3] [a]), RPTL 480 provides that the exemption continues "so long as the forest growth shall remain uncut” (RPTL 480 [3] [c]).
The above comparison of the statutes convinces me that the local assessor is empowered to determine continued eligibility under RPTL 480 after timber has been cut. It should be noted that when RPTL 480-a was passed, an amendment was made to RPTL 480 which allowed holders of exemptions under that statute to elect to continue to have their land classified under that statute or to apply for certification under RPTL 480-a (see, RPTL 480 [9]). In my view, this provision recognizes the procedural difference between the two statutes.
Casey, Mikoll and Harvey, JJ., concur with Levine, J.; Mahoney, P. J., dissents and votes to reverse in an opinion.
Judgment affirmed, with costs.